Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The Amendment filed on 2/2/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 11/5/2020.	

Claim Status
Claims 1-4 and 6-17 are pending.
Claim 5 is canceled by Applicant.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Robert A. Blaha, Reg. No. 43,502 on 2/4/2021.
The application has been amended as follows: 
1, comprising at least one of the following features: 
wherein the third component has at least one third pad electrically connected with one of the top surface and the bottom surface of the stack; 
wherein the third component and the one of the first component and the second component are connected with one another at facing padless surfaces of the third component and of the one of the first component and the second component; 
wherein a height of the stack of the third component and the one of the first component and the second component substantially corresponds to a height of the other one of the first component and the second component.  

Reasons for Allowance
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a 
Applicant combines the allowable subject matters in claim 5 into the claim 1, the most relevant prior art references (US 2008/0041619 A1 to Lee in combination of US 2020/0279813 A1 to Liff and US 2010/0140782 A1 to Kim) substantially teach some of limitations in claim 1, but not the limitations stated above as indicated in the previous Non-Final Office Action dated on 11/5/2020. 
Therefore, the claim 1 is allowed.
Regarding claim 2-4 and 6-8, they are allowed due to their dependencies of claim 1. 
Regarding claim 9, it is a method of making an allowed product, it includes allowed limitation of “embedding a third component in the stack so that the third component is stacked with one of the first component and the second component” which is similar to claim 1.
Therefore, the claim 9 is allowed.
Regarding claim 10-16, they are allowed due to their dependencies of claim 9. 
Regarding claim 17, similar to claim 1, Applicant includes the allowable subject matters in claim 7 as indicated in the previous Non-Final Office Action with rest of features in claim 1 to make an independent claim 17. 
Therefore, the claim 17 is allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FARUN LU/Primary Examiner, Art Unit 2898